Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered September 30, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to police clerical errors and minor inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The fact that the jury rendered a mixed verdict does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). Concur—Andrias, J.P., Sullivan, Ellerin, Lerner and Marlow, JJ.